Orders, Family Court, New York County (Clark Richardson, J.), entered on or about March 22, 1999, which, insofar as appealed from, determined that respondent-appellant father’s consent was not necessary for the adoption of Jessica and Alexandria C., and committed the custody and guardianship of the children to Angel Guardian Children and Family Services and the Commissioner of Social Services for purposes of adoption, unanimously affirmed, without costs.
Respondent father did not establish that he contributed financially to the support of his two daughters, born out of wedlock, despite his testimony that he was gainfully employed during the relevant period. The evidence does not warrant an inference that he made such contribution. Therefore, the court properly found that his consent to the adoption of the children by their current foster mother was not necessary (Domestic Relations Law § 111 [1] [d]). In addition, the evidence clearly supports the court’s conclusion that adoption is in the best interests of the children (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Rosenberger, J. P., Ellerin, Wallach, Rubin and Marlow, JJ.